Citation Nr: 1720520	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for Bell's palsy, left side of face, resolved (herein after "Bell's palsy").

2.  Entitlement to service connection for medullary sponge kidney (hereinafter "kidney disorder").

3.  Entitlement to service connection for bilateral fallen arches.

4.  Entitlement to service connection for optic neuritis.

5.  Entitlement to service connection for non-sustained supraventricular tachycardia (hereinafter "NSVT").

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for left knee, partial tear, medial meniscus subluxation (hereinafter "left knee disability").
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to October 1989, from January 1991 to March 1991, and from March 2007 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of service connection for SVT, hypertension, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  A petition to reopen the claim for service connection for Bell's palsy was denied by an October 1991 rating decision.  The Veteran was properly notified and did not appeal, thus that decision is final.

2.  Evidence received since the October 1991 VA decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim of service connection for Bell's palsy.

3.  There is no competent evidence showing that the Veteran has a currently diagnosed kidney disability, foot disability manifested by fallen arches or an optic neuritis disability.  


CONCLUSIONS OF LAW

1.  The October 1991 decision denying the Veteran's claim for service connection of Bell's palsy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the October 1991 denial is not new and material; hence, the criteria for reopening the claim of service connection for Bell's palsy have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection of a kidney disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection of a feet disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection of an optic nerve disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DUTIES TO NOTIFY AND ASSIST

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated September 2009 and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The September 2009 notice letter informed the appellant of the standard for new and material evidence and notified her of the reasons and bases for the prior denial of her claim, specifically because there was no evidence that she was suffering from Bell's palsy or any residuals thereof.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to assist the Veteran in the development of her claim has also been met. This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded a VA compensation and pension examination in January 2013.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor her representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").


NEW AND MATERIAL EVIDENCE

An October 1991 rating decision denied a claim for service connection for Bell's palsy on the basis that there was no evidence the Veteran was suffering from Bell's palsy.  The Veteran did not appeal that decision and that decision is final.  38 U.S.C.A. § 7104 (West 2014).

In June 2009 the Veteran sought to reopen her claim.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the final October 1991 RO decision includes VA medical treatment records and a January 2013 VA cranial nerve examination.  

The VA medical treatment records are void of any treatment for Bell's palsy or residuals of Bell's palsy.  The references to Bell's palsy contained in the VA treatment records are only references to Bell's palsy by the Veteran's reported medical history.  The January 2013 VA cranial nerve examination found the Veteran to have completely normal cranial nerves and no diagnosis of Bell's palsy.  

The Board finds that the new evidence associated with the claims file since the final October 1991 rating decision does not relate to any unproven element of the previously denied claim.  

The evidence submitted does not show that the Veteran is suffering from Bell's palsy or has ever suffered from any residuals of Bell's palsy.  The Veteran did not submit any evidence that support any of the unproven elements from the prior denial.

While the Veteran is competent to report symptoms, the etiology of any resulting disability from Bell's palsy is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Furthermore, the Veteran has not reported any symptomology associated with Bell's palsy.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for a Bell's palsy is not reopened.  Annoni v. Brown, 5 Vet. App. 463   (1993).
SERVICE CONNECTION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

The first requirement for any service connection claim, however, is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Kidney, Feet, and Optic Nerve Disabilities  

The Veteran sought service connection for medullary sponge kidney, bilateral fallen arches, and optic neuritis.  

The Veteran's enlistment examination in 1988 indicated that she had a normal examination, with no notations of kidney, feet, or optic nerve complaints or symptomology.  The Veteran did not report any history of medical problems or any symptomology in her enlistment report of medical history.  

In regards to a kidney disability, there are no reports of kidney pain or disability diagnosis in her STRs.  In April 2000 the Veteran reported having a kidney stone or blood in her urine on her report of medical history.  In May 2000 the Veteran had a positive finding of blood in her urine.  A May 2000 note from a private urologist diagnosed the Veteran with a benign microscopic hematuria, which required no further treatment or workup.  The Veteran indicated that she was diagnosed by her private physician with "medullary sponge kidney."  Requests made to the Veteran for the name of the diagnosing physician or for medical records regarding this diagnosis were made by VA.  No records were returned by the Veteran and she did not indicate the name of the treating physician who provided her this diagnosis.  In September 2000 it was noted that the Veteran had a microscopic hematuria workup and was cleared for flying.  No further treatment or symptoms regarding the Veteran's kidneys were reported in her STRs.  

In May 2009 the Veteran's private cardiologist stated the Veteran had a history of kidney disease with chronic hematuria.  In September 2009 the Veteran had a physical examination at a VA medical facility and reported a history of medullary sponge kidney with chronic hematuria.  However, the Veteran stated that she was also on menses at the time her urine sample was collected.  In March 2012 the Veteran's blood work indicated her kidney function was normal.  
 
In regards to her complaints of foot pain, the Veteran's STRs indicate that in May 1989 she had persistent pain in her feet.  It was noted that she had collapsing pes planus and was prescribed narrow cut arch support.  In September 2006 she had a report of pain beginning in her feet and radiating up into her legs.  She was referred for specialized care and a possible MRI.  In December 2006 her private treating physician indicated that the Veteran had a normal neurological examination and had no work restrictions.  She was release from care regarding her foot pain.  

In a February 2011 VA medical treatment record the Veteran noted that she had foot pain, which was a burning sensation if she stood for too long.  Upon examination it was found that the Veteran had high arches.  She was prescribed shoe inserts.
A July 2012 VA medical treatment record indicated the Veteran had foot pain.  She reported she had fallen arches since her service and that she had to wear arch supports.  No abnormality was found upon examination.  She was diagnosed with foot pain and declined medicine.  

A January 2013 VA examination indicated that the Veteran had pain on the use of her feet.  The Veteran did not have pain on manipulation, swelling on use, characteristic calluses, or extreme tenderness of the plantar surface of her feet.  She was noted to use arch supports which relieved her symptoms.  Her posture and gait were within normal limits.  The examiner reviewed the Veteran's claims file and stated that the Veteran did not have bilateral fallen arches as there was no pathology to render a diagnosis.  The examiner found that the Veteran did not have a foot disability.

In regards to optic neuritis, the Veteran's STRs are void of any complaints of symptoms, treatment or diagnosis for any condition of the Veteran's optic nerves.  She denied neuritis on her reports of medical history in 1992, 1993, 1995, 1996, 1997, 1998, and 2000.  

A June 2009 VA medical treatment record indicated the Veteran was diagnosed with optic neuritis, but there was no notation for treatment or complaints of any associated symptoms.  A January 2013 VA examination found that all of the Veteran's optic nerves were normal.

In these matters, the preponderance of the evidence weighs against finding of a disability regarding the Veteran's kidneys, feet, and optic nerves.  

There is no evidence of record which establishes that the Veteran is suffering from any diagnosed condition or disability regarding her kidneys.  Any reference of the Veteran having a kidney disability is by history alone.  There is no evidence of record supporting the diagnosis of medullary sponge kidney.  The Veteran had a one-time presentation of blood in her urine, but she later explained she was on menses at the time of collection.  Subsequent kidney tests were normal.  There is no evidence of record which establishes that the Veteran was treated for any kidney disability.  Thus, the claim for service connection for medullary sponge kidney must be denied.

Also, during the appeal period there is no evidence that the Veteran has been diagnosed with a foot disability, to include that which accounts for her complaints of fallen arches.  While a May 1989 service treatment records notes " Callipsiy" pes planus, there is no further findings of a foot disability.  Significantly, the January 2013 VA examination indicated that the Veteran did not have fallen arches and the examiner opined that there was no diagnosis because there was no pathology to render a diagnosis.  Thus, without a current disability, the claim for service connection for fallen arches of the feet must be denied.

Finally, in regards to the optic neuritis, other than a one-time notation of that condition, there is no medical evidence of record which indicated that the Veteran has optic neuritis or has ever been diagnosed with optic neuritis.  Her STRs are silent for any symptoms or complaints associated with her optic nerves.  She denied neuritis on multiple occasions throughout her service.  Her January 2013 VA examination found her optic nerves to be normal.  She has not identified any medical treatment for optic neuritis and none can be found in the medical evidence of record.  Thus, the claim for service connection for optic neuritis must be denied.

The preponderance of the medical evidence of record, then, establishes that the Veteran does not have any disabilities of the kidneys, feet, or optic nerves.  Specifically, the only medical evidence of record to address the presence of disabilities of the feet and optic nerves - the 2013 VA examination - established that the Veteran is not suffering from any diagnosed feet or optic nerve disability.  Also, there is no evidence of record which establishes that the Veteran was ever diagnosed with medullary sponge kidney.  The claims for service connection for kidney, feet, and optic nerve disability, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, the Veteran's complained of disabilities are not simple conditions that are identifiable by observation alone.  The claimed disabilities involve a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose these conditions as a lay person.  Moreover, there is no evidence that she is reporting  contemporaneous diagnoses or that a medical professional has provided her a diagnosis based on symptomatology.  Thus, the Veteran is not competent to diagnose these conditions.

Accordingly, the Board finds that a preponderance of the evidence is against the claims for service connection for medullary sponge kidney, bilateral fallen arches, and optic neuritis, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

 As new and material evidence has not been received, the request to reopen the claim for service connection for Bell's palsy is denied.

Entitlement to service connection for medullary sponge kidney is denied.

Entitlement to service connection for bilateral fallen arches is denied.

Entitlement to service connection for optic neuritis is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the Veteran's claims for service connection of NSVT, hypertension, and a left knee disability.

NSVT and Hypertension

In her November 1988 report of medical history the Veteran did not list any heart conditions or symptoms.  Her November 1988 entrance examination was also negative for any cardiac symptoms or findings.  

In 1990 the Veteran began to report a heart murmur on her reports of medical history, which she indicated had been diagnosed when she was a young child.  Notations on her reports of medical history and service examinations all indicated that the Veteran had a systolic ejection murmur since the 1970's, but that the murmur was asymptomatic and she required no treatment.

The Veteran's STRs contain documented treatment by private physicians for tachycardia and hypertension.  

At a December 2009 VA examination the Veteran reported that she began to have NSVT in 2006.  She reported hypertension starting in 2000, which she treated with medication.  She reported her symptoms as palpitations and shortness of breath.  She reported SVT flare-ups about every month, lasting five seconds at a time.  She reported 7 or 8 attacks in the last year.  She denied a history of congestive heart failure, rheumatic heart disease or myocardial infarction.  She stated that she had to take continuous medication, but did not have functional impairment as a result of the NSVT.  Upon examination the Veteran was found to have a heart murmur.  She underwent an echocardiogram which indicated that the Veteran mild mitral regurgitation and mild tricuspid regurgitation.  She had normal right and left ventricular and atrial size and function.  The VA examiner did not offer an opinion on whether the Veteran's hypertension was more likely than not related to service.
The examiner opined that the SVT was more likely as not secondary to the Veteran's hypertension as her hypertension pre-existed her SVT.  However, the examiner did not review any of the medical records contained in her claims file.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  The Board notes that the mere fact that the examiner did not review the claims file does not compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  However, this is applicable when it is clear that the examiner is aware of all pertinent facts.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

In this matter, the Board finds that the December 2009 VA examination was inadequate.  The examiner did not have access to the full breadth of the Veteran's medical history and treatment in order to render an opinion on the etiology of the Veteran's SVT and hypertension.  Furthermore, no nexus opinion regarding the Veteran's SVT and hypertension was obtained.  As such, based on these insufficiencies, the Board finds that a remand is required in order to obtain a complete examination of the Veteran's SVT and hypertension.    

Left Knee Disability

The Veteran has made a claim for service connection of a left knee disability.

The Veteran's November 1988 report of medical history and entrance examination are void of notation of left knee symptomology or diagnoses.  In a March 2009 STR, the Veteran indicated she was suffering from intermittent left knee pain.  

In July 2008 the Veteran was referred by her private physician for evaluation of left knee pain.  She reported having injured her knee while in-service.  She was diagnosed with left knee internal derangement.  It was advised she rule out lateral meniscal tear with probable patellar chondromalacia via an MRI.  In September 2008 the Veteran had an MRI which showed a small lateral meniscal tear.  The MRI also revealed a mild patellar subluxation with patellar chondromalacia.  The Veteran was referred for physical therapy.

In a June 2009 VA medical treatment note the Veteran reported left knee pain.  She reported she did not follow-up with treatment of her knee pain.  She was treated with medication.  She continued with the medication treatment in September 2009.  In July 2012 she reported a left knee joint effusion.

A VA examination regarding the Veteran's left knee disability has not been conducted.  As the STRs reflect that the Veteran did report left knee pain in service and has been diagnosed with a left knee lateral meniscal tear, the Board concludes that a remand is required to afford the Veteran a VA examination on this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Associate all outstanding VA treatment records with the electronic claims file.

2.  Then, the Veteran should be scheduled for appropriate VA examinations to ascertain the etiology of her NSVT and hypertension.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's NVST and hypertension were incurred in, or are otherwise related to, her active service.

All opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The Veteran should be scheduled for a VA examination to ascertain the etiology of any diagnosed left knee disability.  The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 
The examiner is then requested to:

(a) clearly set forth any diagnosed left knee disability.  

(b) opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed left knee disability was incurred in or is otherwise related to the Veteran's active service. 

All opinions expressed by the examiner must be accompanied by a complete rationale. 

4.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


